AO 2458 (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                                                                  Page 1 of 1



                                          UNITED STATES DISTRICT COURT
                                                       SOUTHERN DISTRICT OF CALIFORNIA

                         United States of America                                                       JUDGMENT IN A CRIMINAL CASE
                                            v.                                                          (For Offenses Committed On or After November 1, 1987)


                         Alfonsa Morelos-Solano                                                         CaseNumber: 3:18-mj-22918-BGS




REGISTRATION NO. 81180298
                                                                                                                                 NOV 2 9 2018
THE DEFENDANT:
 IZJ pleaded guilty to count( s) _1'.....'.'..of~C:::::::om~p:::la:'.'.:in:'.'.:t'..__ _ _ _ _ _ _J.§SOQ'U'1:T!J:c~J£~B~tl~llgJ.::siIDalSiCTJ.flJJICET.GcAJoUJuEJ:r_;12£.llilJLL_ __
                                                                                                                    y
 D was found guilty to count(s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                         Nature of Offense                                                                                       Count Number(s)
8:1325                                  ILLEGAL ENTRY (Misdemeanor)                                                                             1



 D The defendant has been found not guilty on count( s)
                                                                                             -------------------
 0 Count(s)                                                                                              dismissed on the motion of the United States.
                      ------------------
                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED

IZI Assessment: $10 WAIVED            [g] Fine: WAIVED
[gj Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                   Thursday, November 29, 2018
                                                                                                   Date of Imposition of Sentence



                                                                                                   ~~
                                                                                                   ONORABLE   BERNARD G. SKOMAL
                                                                                                   UNITED STATES MAGISTRATE JUDGE


                                                                                                                                                    3:18-mj-22918-BGS
